Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. PG-Publication # 2015/0319801), in view of Pelletier et al. (U.S. PG-Publication # 2018/0041939).


         Consider claims 1-4, Lee clearly disclose a method by a User Equipment (UE), comprising:
         receiving a radio resource control (RRC) message, from a first base station, to configure a data radio bearer (DRB) to at least a second set of cell(s) (fig. 11, par. 158), wherein
         a signaling radio bearer (SRB) (par. 65 (The RRC layer controls logical channels, transport channels, and physical channels in relation to the configuration, reconfiguration, and release of RBs. An RB is a logical path provided by the L1 and L2 for data delivery between the UE and the network….The RB is classified into two types, i.e., a signaling RB (SRB) and a data RB (DRB). The SRB is used as a path for transmitting an RRC message in the control plane. The DRB is used as a path for transmitting user data in the user plane)) is provided by a first set of cell(s), which is represented by an identity of the first set of cell(s), among the first set of cell(s) and the second set of cell(s), 
         the SRB is used for the RRC message (par. 65),
         the first set of cell(s) corresponds to a first MAC entity (fig. 11, par. 158 (There is one MAC entity at the macro cell and another MAC entity at the small cell)), 
         the second set of cell(s) corresponds to a second MAC entity (fig. 11, par. 158 (There is one MAC entity at the macro cell and another MAC entity at the small cell)), and 
         a Packet Data Convergence Protocol (PDCP) entity and one or more Radio Link Control (RLC) entities are established for the DRB (par. 156 (SRBs and all DRBs (or most of DRBs) are established with PDCP and RLC at the small cell)).
          However, Lee et al. do not specifically disclose an identity of the first set of cell(s).
          In the same field of endeavor, 
             a first set of cell(s), which is represented by an identity of the first set of cell(s), among the first set of cell(s) and the second set of cell(s) a WTRU may be configured such that each group of cells configured for a given RAT is associated with an identity for that RAT. When the WTRU receives an RRC PDU, it may determine with what RAT an IE is associated and, for example, process the RRC PDU according to the applicable RAT. Similarly, the WTRU may transmit an RRC PDU including one or more information elements inside the RRC PDU. If, at most, two RATs are supported, this may be determined implicitly by the presence of the IE itself inside the PDU),                  
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method by a User Equipment, as taught by Lee, and show an identity of the first set of cell(s), as taught by Pelletier, so that the network can assign the UE an area consisting of one or more cells. 


         Consider claim 5, and as applied to claim 3 above, 
                         claim 6, and as applied to claim 4 above,
Lee et al. clearly disclose the device as described.
          However, Lee et al. do not specifically disclose the cell(s) constituting the first set is determined based on capabilities of the UE.
          In the same field of endeavor, Pelletier et al. clearly show: 
             wherein the cell(s) constituting the first set is determined based on capabilities of the UE (par. 104 (a WTRU may be configured such that each group of cells configured for a given RAT is associated with an identity for that RAT. When the WTRU receives an RRC PDU, it may determine with what RAT an IE is associated and, for example, process the RRC PDU according to the applicable RAT. Similarly, the WTRU may transmit an RRC PDU including one or more information elements inside the RRC PDU. If, at most, two RATs are supported, this may be determined implicitly by the presence of the IE itself inside the PDU).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method by a User Equipment, as taught by Lee, and show the cell(s) constituting the first set is determined based on capabilities of the UE, as taught by Pelletier, so that the network can assign the UE an area consisting of one or more cells. 




                                       Response to Amendment


            Applicant's arguments filed on 10/19/2020, with respect to claim 1, on pages 5-7 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that Lee does not teach or suggest “a first of cells and a second set of cells,” and “an identity of the first set of cells.” The Examiner has modified the response with a new reference which provides a first of cells and a second set of cells,” and “an identity of the first set of cells.” See the above rejections of claim 1, for the relevant interpretation and citations found in Pelletier, disclosing the missing and new limitations.






Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        

January 16, 2021